Exhibit 10.1

BFK CAPITAL GROUP, INC.

One Rockefeller Plaza

New York, New York 10020

June 29, 2007

Mr. Gray:

This letter set forth the terms under which you shall provide BKF Capital Group,
Inc. (“Company”) with certain consulting services, commencing on July 1, 2007
and continuing until a replacement is named.

Specifically, you shall serve as the Company’s Chief Financial Officer and
provide the Company with services customarily relating to such position and as
may otherwise be reasonably requested by the Chief Executive Officer or Chairman
of the Board of the Company. Any resignation from the office of Chief Financial
Officer contemplated by the separation agreement, dated October 31, 2006,
between you and the Company is hereby rescinded and shall be deemed null and
void.

 

Very truly yours, BKF CAPITAL GROUP, INC. By:  

/s/ Harvey J. Bazaar

  Harvey J. Bazaar   Chief Executive Officer

 

Accepted:

/s/ J. Clarke Gray

J. Clarke Gray

 

3